624 F.2d 92
105 L.R.R.M. (BNA) 2649, 89 Lab.Cas.  P 12,157
SERVAIR, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 78-2791.
United States Court of Appeals, Ninth Circuit.
May 22, 1980.

1
Irene Jackson, Anchorage, Alaska, for Servair, Inc.;    Karl S. Johnstone, Anchorage, Alaska, on the brief.


2
Vivian A. Miller, Washington, D.C., for N.L.R.B.


3
Before TRASK and GOODWIN, Circuit Judges, and EAST,* District Judge.


4
Upon the petition for rehearing of the National Labor Relations Board filed herein on November 30, 1979, the opinion entered herein on October 23, 1979, is withdrawn and the cause is remanded to the National Labor Relations Board for further consideration under the standards set forth in Spielberg Manufacturing Co., 112 N.L.R.B. 1080, 36 L.R.R.M. 1152 (1955).


5
The above panel will retain jurisdiction if further appellate review is necessary.



*
 The Honorable William G. East, United States District Judge for the District of Oregon, sitting by designation